DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/642,721, filed on 02/27/20.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/21 & 07/27/22 & 08/26/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 33, 39 and 45 are objected to because of the following informalities:  claims 33, 39 and 45 each recites “an SiC MOSFET”. This is incorrect and should rather be “a SIC MOSFET”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 42-43 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2014/0008781).

a.	Re claim 42, Nishi et al. disclose a semiconductor device comprising: a first conductive plate 25 (see figs. 1-5 and related text; see remaining of disclosure for more details) and a second conductive plate 24 that are spaced apart from each other in a top view; a first switching element 45 on the first conductive plate and a second switching element 46 on the second conductive plate, the first switching element and the second switching element respectively having a front surface electrode (the front surface electrode is not explicitly disclosed and shown, but at least [0027]-[0028] make it clear that devices 41-46 each have emitters and gates on their top surfaces and collectors on their back surfaces, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an emitter and a gate electrodes on the front surface, and a collector electrode on the back surface of each of devices 41-46, and this as a non-inventive step of providing such electrodes as conventionally known in the art for an IGBT or power MOSFET; therefore, the first and second switching element would each have a front, emitter, surface electrode), a back surface electrode (collector electrode as per the modification explained above), and a control electrode (gate electrode as per the modification above), “the first switching element being configured to perform switching operation between the front surface electrode and the back surface electrode of the first switching element according to a signal input to the control electrode of the first switching element, the second switching element being configured to perform switching operation between the front surface electrode and the back surface electrode of the second switching element according to a signal input to the control electrode of the second switching element” (the quoted limitation is not new and merely states how a transistor such as an IGBT or power MOSFET conventionally operates, and therefore is met by the IGBT or power MOSFET 45 and 46); a first supply terminal 34 electrically connected to the back surface electrode of the first switching element; a second supply terminal 29 electrically connected to the front surface electrode of the second switching element and having a region that overlaps with the first supply terminal in a top view (explicit on figs. 1-4); a sealing resin 12 that covers the first supply terminal and the second supply terminal so that a portion of the first supply terminal and the second supply terminal is exposed out of the sealing resin (explicit on figs. 2-3); and at least one groove (groove defined by layer 35 in 12 in combination with grooves 35A) is formed on a surface (bottom surface) of the sealing resin in a direction (vertical direction) orthogonal to a direction (horizontal direction) in which the first supply terminal and the second supply terminal extend out of the sealing resin.

b.	Re claim 43, the semiconductor device according to claim 42, further comprises an insulating substrate 21 ([0014]), wherein the first conductive plate and the second conductive plate are disposed on a surface of the insulating substrate, and the at least one groove comprises a plurality of grooves 35A that are arranged parallel to one another.

c.	Re claim 45, each of the switching elements comprises a SiC MOSFET or an IGBT element ([0027]).

d.	Re claim 46, Nishi et al. do not appear to explicitly disclose that the first conductive plate and the second conductive plate are made of a material that contains Cu. However, in the art, copper is a known substitute to aluminum for making conductive plates such as plates 24 and 25 due to the high electrical conductivity of copper. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first and second conductive plates made of copper, and this as a non-inventive step of using a known material for its known purpose with a reasonable expectation of success, and also to benefit from the high electrical conductivity of copper (see MPEP 2144.07 and 2143.B&E).
e.	Re claim 47, Nishi et al. do not appear to explicitly disclose that thicknesses of the first conductive plate and the second conductive plate are 1.5 to 10 mm. However, it is conventionally known in the art to provided metal plates such as plates 21-24 to have thickness of a few millimeters based on design/electrical/mechanical performance factors of the power module being made, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the conductive metal plates 21-24 (thus the first and second conductive plates) to have a thickness falling in the claimed range, and this as a non-inventive step of providing such a thickness according to conventionally known values and/or based on design/electrical/mechanical performance factors of the power module being made.

Allowable Subject Matter
Claims 24-32, 34-38 and 40-41 are allowed.
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33 and 39 would be allowable provided their objection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishino (US 2015/0131232) disclose a semiconductor device similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899